Case 18-06563        Doc 38     Filed 03/11/19     Entered 03/11/19 15:47:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 06563
         Michael Ruff
         Rochelle Fackler
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/07/2018.

         2) The plan was confirmed on 05/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/23/2018.

         5) The case was Dismissed on 10/11/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06563             Doc 38          Filed 03/11/19    Entered 03/11/19 15:47:15                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $2,600.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $2,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $1,194.97
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $117.00
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,311.97

 Attorney fees paid and disclosed by debtor:                          $400.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 1stprogress/1stequity                    Unsecured         180.00           NA              NA            0.00       0.00
 ACI                                      Unsecured         109.60           NA              NA            0.00       0.00
 Allied Interstate                        Unsecured         766.35           NA              NA            0.00       0.00
 AMERICA'S FI                             Unsecured           0.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc            Secured       12,178.00     12,212.71        12,212.71        660.41     142.61
 Beal Bank                                Secured             0.00      1,050.00        1,050.00           0.00       0.00
 Beal Bank                                Secured      170,212.29    175,598.23       175,598.23           0.00       0.00
 Beal Bank                                Secured       40,000.00     51,940.73        51,940.73           0.00       0.00
 Capital Management Services              Unsecured         721.01           NA              NA            0.00       0.00
 CAPITALONE                               Unsecured      1,145.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured         541.60      1,200.00        1,200.00           0.00       0.00
 City of Country Club Hills               Unsecured      1,400.00            NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         325.56        728.13          728.13           0.00       0.00
 CREDIT ONE BANK NA                       Unsecured      1,173.19            NA              NA            0.00       0.00
 CREDIT ONE BANK NA                       Unsecured           0.00           NA              NA            0.00       0.00
 Fawn Ridge Condominium Association       Secured        9,700.00     13,113.13         9,700.00        485.01        0.00
 Fawn Ridge Condominium Association       Unsecured            NA       3,413.13        3,413.13           0.00       0.00
 First Midwest Bank                       Unsecured         578.49           NA              NA            0.00       0.00
 Greenline Loans                          Unsecured         400.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured           0.00      1,997.25        1,997.25           0.00       0.00
 Internal Revenue Service                 Priority      14,043.74       2,317.31        2,317.31           0.00       0.00
 Internal Revenue Service                 Unsecured     23,352.47     40,604.10        40,604.10           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured      1,302.89       1,275.76        1,275.76           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         721.01        980.22          980.22           0.00       0.00
 MAROON FINANCIAL CREDI                   Unsecured           0.00           NA              NA            0.00       0.00
 Merrick Bank                             Unsecured         943.00        968.95          968.95           0.00       0.00
 Nicor Gas                                Unsecured         722.02        808.42          808.42           0.00       0.00
 Resurgence Capital LLC                   Unsecured      1,303.54            NA              NA            0.00       0.00
 Resurgent Capital Services               Unsecured      1,303.00       1,351.04        1,351.04           0.00       0.00
 Resurgent Capital Services               Unsecured         766.00        790.49          790.49           0.00       0.00
 Santander Consumer USA                   Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-06563           Doc 38   Filed 03/11/19    Entered 03/11/19 15:47:15                  Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
 Santander Consumer USA          Unsecured           0.00             NA           NA             0.00         0.00
 SunTrust Bank                   Unsecured         109.00             NA           NA             0.00         0.00
 TIAA Financial Services         Unsecured         600.00             NA           NA             0.00         0.00
 Van Ru Credit Corp              Unsecured         180.72             NA           NA             0.00         0.00
 Williamson and Brown LLC        Unsecured           0.00          520.00       520.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                $175,598.23                 $0.00                   $0.00
       Mortgage Arrearage                               $51,940.73                 $0.00                   $0.00
       Debt Secured by Vehicle                          $12,212.71               $660.41                 $142.61
       All Other Secured                                $10,750.00               $485.01                   $0.00
 TOTAL SECURED:                                        $250,501.67             $1,145.42                 $142.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                  $2,317.31                 $0.00                $0.00
 TOTAL PRIORITY:                                            $2,317.31                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $54,637.49                    $0.00                $0.00


 Disbursements:

          Expenses of Administration                             $1,311.97
          Disbursements to Creditors                             $1,288.03

 TOTAL DISBURSEMENTS :                                                                            $2,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-06563        Doc 38      Filed 03/11/19     Entered 03/11/19 15:47:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
